76 F.3d 371
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Donald E. ALLEN, Plaintiff-Appellant,v.The BOARD OF COUNTY COMMISSIONERS FOR CECIL COUNTY;  GraysonL. Abbott, Jr., individually and in his official capacity;W. Edwin Cole, Jr., individually and in his officialcapacity;  Alfred Wein, individually and in his officialcapacity;  Eric S. Sennstrom, individually and in hisofficial capacity;  Samuel L. Orr, individually and in hisofficial capacity;  Douglas R. Cain, individually and in hisofficial capacity;  John K. Burkley, individually and in hisofficial capacity;  John Judway, individually and in hisofficial capacity;  Leslie Fossett, individually and in hisofficial capacity;  Keith A. Baynes, individually and in hisofficial capacity, Defendants-Appellees.
No. 95-2615.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 18, 1996.Decided Jan. 31, 1996.

Donald E. Allen, Appellant Pro Se.  Linda S. Woolf, Ian Gallacher, GOODELL, DEVRIES, LEECH & GRAY, Baltimore, Maryland, for Appellees.
Before HAMILTON and LUTTIG, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 42 U.S.C. § 1983 (1988) complaint.   We have reviewed the record and the district court's opinion and find no reversible error.   Accordingly, we affirm on the reasoning of the district court.   Allen v. Board of County Comm'rs, No. CA-95-714-MJG (D.Md. July 25, 1995).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
AFFIRMED.